Citation Nr: 1109619	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for a headache disorder, to include secondary to a brain tumor.

3.  Entitlement to service connection for loss of vision, to include secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a hip disorder, to include secondary to a right knee meniscal tear and chondromalacia of the patella, status post arthroscopic surgery; and for a psychiatric disorder, to include anxiety and depression, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he suffered a head injury in January 1968, and that he complained of headaches in February 1968.  In an October 2006 statement, Dr. Beltran opined that the appellant suffered cerebral damage due to an in-service head injury.  Hence, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2006, the University Hospital in Newark, New Jersey indicated that it needed more information to identify the Veteran and release his records.  The information it needed was date of birth, Social Security number, maiden/alias name or names, and copies of any bills or discharge papers.  The claimant's Social Security number and date of birth are of record.  See, e.g., April 1971 claim.  Hence, the RO must make a second attempt to obtain records from that facility for treatment for a brain tumor from approximately 1984 to 1988.

In the October 2006 rating decision, the RO denied entitlement to service connection for loss of vision, claimed as secondary to the brain tumor.  The December 2006 notice of disagreement reflects that the Veteran was expressing disagreement with all residuals of the brain tumor.  As such, a statement of the case must be issued concerning the issue of entitlement to service connection for loss of vision, to include secondary to a brain tumor.  Manlincon v. West, 12 Vet. App. 242 (1999).   

Given that the RO last asked the Veteran to identify any current treatment for the disorders regarding this appeal in a May 2006 correspondence, the RO should ask the appellant to identify all pertinent treatment since May 2006.

Finally, the RO last requested records from the San Juan VA Medical Center and its satellite clinics in December 2009.  The RO should obtain any additional pertinent records from those facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he complete a new authorization of release for the medical records from the University Hospital in Newark, New Jersey which pertain to treatment of a brain tumor from 1984 to 1988, and to provide any alias he may have used at that time.  If the appellant submits an authorization of release, the RO must regardless whether he provides any other information, attempt to obtain the medical records from the University Hospital.  With the authorization of the appellant, the RO should provide that facility with his Social Security number and date of birth to facilitate a search for records.  The RO should associate any obtained records with the Veteran's claim folder.

2.  The RO should ask the Veteran to identify all providers who have treated residuals of a brain tumor, a headache disorder, and/or vision loss since May 2006.  The RO should then obtain any identified records and associate them with the appellant's claims file.  Regardless of the claimant's response, the RO should contact the San Juan VA Medical Center and obtain all treatment records from that facility and its satellite clinics since December 2009.  Any such records should be associated with the Veteran's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO must issue a statement of the case addressing the claim of entitlement to service connection for loss of vision, to include secondary to a brain tumor.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

4.  Thereafter, schedule the Veteran for a neurological examination, to be conducted by a neurologist, to determine the nature and etiology of any current residuals of a brain tumor, headache disorder, and loss of vision.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current residuals of a brain tumor, headache disorder, and loss of vision are related to service, to include due to an in-service head injury in January 1968.  A complete rationale for any opinion offered must be provided.

In preparing any opinion, the examining neurologist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any current residuals of a brain tumor, headache disorder, or loss of vision is unknowable.

The VA examiner must append a copy of his or her curriculum vitae to the examination report.

5.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

7.  Thereafter, the RO must readjudicate all claims for which a timely appeal has been perfected.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

8.  The RO must take any necessary steps to ensure that any Spanish language documents received after the date of this remand are translated into English before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


